[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            OCTOBER 31, 2007
                              No. 07-12325                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-02354-CV-T-27-EAJ

MARIE ORESTANO,


                                                    Plaintiff-Appellant,

                                    versus

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                                                    Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (October 31, 2007)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Marie Orestano appeals the order affirming the Commissioner’s denial of
disability insurance benefits, 42 U.S.C. § 405(g), and Supplemental Security

Income, 42 U.S.C. § 1383(c)(3). On appeal, Orestano argues that substantial

evidence does not support the Administrative Law Judge’s (“ALJ”) finding that

she was not disabled, and that the ALJ erred in relying on the testimony of a

vocational expert.

       We review a social security case to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied. Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

We “may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the Secretary.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th

Cir. 1990).

      A claimant bears the burden to prove that she is disabled, within the

meaning of 42 U.S.C. § 423(d)(1)(A). Jones v. Apfel, 190 F.3d 1224, 1228 (11th

Cir.1999). Where, as in this case, a claimant is not involved in a substantial

gainful work activity and has established a severe impairment that prevents her

from performing her past relevant work, the burden shifts to the Commissioner to

demonstrate that there are a significant number of jobs in the national economy

that the claimant can perform. Jones, 190 F.3d at 1228. The ALJ must articulate

specific jobs that the claimant is able to perform, and this finding must be



                                           2
supported by substantial evidence, not mere intuition or conjecture. See Allen v.

Sullivan, 880 F.2d 1200, 1201 (11th Cir. 1989).

      Here, the ALJ found that Orestano was capable of performing a significant,

but not a full, range of sedentary work as defined in 20 C.F.R. §§ 404.1567 and

416.967. The judge found that Orestano’s “ability to perform all or substantially

all of the requirements of sedentary work was impeded by additional exertional

and/or non-exertional limitations.” Therefore, the testimony of a vocational expert

was used “to help determine whether or not there [were] a significant number of

jobs in the national economy that the claimant could perform given her residual

functional capacity and other vocational factors.” We find that the ALJ did not err

in applying the correct legal standards and that his decision was supported by

substantial evidence.

      AFFIRMED.




                                          3